REASONS FOR ALLOWANCE
Note: 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed July 14, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  None of the prior art references cited in the newly filed July 14, 2022 IDS appear to reasonably suggest, alone or in combination, the claimed combination of structural limitations and their corresponding functional relationship as recited in the instant application.

Allowed Claims
3.	Claims 1-5, 7, 9-13 and 15-20 are allowed over the prior art of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
For examiner’s statement of reasons for allowance, please refer to the Allowable Subject Matter section (page 7) of the non-final rejection dated September 2, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781